         Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 1 of 35 Page ID #:1




 1
     Jordan Raphael (SBN 252344)
     jraphael@byronraphael.com
 2   BYRON RAPHAEL LLP
 3   1055 West 7th Street, Suite 3300
     Los Angeles, CA 90017
 4
     P: (213) 291-9800
 5   F: (213) 277-5373
 6
     Andrew Gerber (pro hac vice application to be filed)
 7   andrew@kgfirm.com
 8   KUSHNIRSKY GERBER PLLC
     27 Union Square West, Suite 301
 9
     New York, NY 10003
10   P: (212) 882-1320
     F: (917) 398-1487
11

12   Attorneys for Plaintiff Sara M. Lyons
13
                        UNITED STATES DISTRICT COURT
14
                       CENTRAL DISTRICT OF CALIFORNIA
15   ______________________________________
                                           :
16
     SARA M. LYONS,                        : Case No.:
17                                         :
18
                                           : COMPLAINT FOR
                            Plaintiff,     : COPYRIGHT INFRINGEMENT
19                                         :
20         v.                              :
                                           :
21
     ZOETOP BUSINESS CO., LTD. d/b/a       :
22   SHEIN and ROMWE                       : DEMAND FOR JURY TRIAL
23
                                           :
                            Defendant.     :
24   ______________________________________
25

26

27

28



                                                1                          Case No.

                      COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 2 of 35 Page ID #:2




 1
           Plaintiff Sara M. Lyons (“Plaintiff” or “Ms. Lyons”), by and through her
 2   undersigned attorneys, for her complaint against defendant Zoetop Business Co., Ltd.
 3
     (“Zoetop” or “Defendant”), alleges as follows:
 4

 5                                NATURE OF THE ACTION
 6
           1.     This is an action for copyright infringement brought by an independent artist
 7

 8   against one of the largest and fastest growing fast fashion retailers in the world.
 9
     Defendant is a Chinese company doing business as SHEIN and ROMWE in the United
10
     States and around the world. Defendant profits by flooding the market with cheap,
11

12   infringing products with little regard for the intellectual property rights of others.
13
     Defendant has been repeatedly sued for copyright infringement but continues to willfully
14

15   infringe the works of independent artists, presumably because it is far more profitable to
16
     do so than to comply with the law. Already banned in India, Defendant has been
17

18
     repeatedly accused of operating sweatshops and engaging in unsafe and unfair business

19   practices.
20
           2.     Plaintiff seeks relief for Defendant’s sale and display of various products
21

22   featuring unauthorized and infringing copies of her original designs. Plaintiff seeks
23
     injunctive relief, monetary damages, costs, attorneys’ fees, and such other relief as the
24

25   Court deems necessary for Defendant’s willful copyright infringement, distribution of
26
     goods with missing and altered copyright management information, and distribution of
27
     goods with false copyright management information.
28



                                                 2                                Case No.

                      COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 3 of 35 Page ID #:3




 1
                                             PARTIES
 2         3.     Plaintiff Sara M. Lyons is an individual residing in Anaheim, California. Ms.
 3
     Lyons has satisfied the requirements of 17 U.S.C. § 411 prior to filing this lawsuit.
 4

 5         4.     Upon information and belief, Defendant Zoetop is a Chinese limited
 6
     company with its principal place of business in Hong Kong S.A.R.
 7

 8         5.     Zoetop is one of the most prominent fast fashion e-commerce retailers in the
 9
     world. Zoetop operates various e-commerce brands, including SHEIN, ROMWE and
10
     EMMACLOTH. Zoetop advertises, distributes and sells its products to consumers in over
11

12   200 countries, including the United States. Zoetop primarily sells products direct to
13
     consumers under the SHEIN and ROMWE brands through its websites, www.shein.com
14

15   and www.romwe.com, mobile applications, and social media platforms. Zoetop also sells
16
     products   wholesale     under   its   EMMACLOTH          brand    through    its   website,
17

18
     www.emmacloth.com. In addition, Zoetop also advertises and sells its SHEIN and

19   ROMWE products through sample sales, college campus events, and pop-up events
20
     across the United States, including in California.
21

22                               JURISDICTION AND VENUE
23
           6.     This matter is an action for copyright infringement under the Copyright Act,
24

25   17 U.S.C. § 101, et seq., distribution of infringing goods with copyright management
26
     information removed, and distribution of infringing goods with false copyright
27

28



                                                  3                                 Case No.

                      COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 4 of 35 Page ID #:4




 1
     management information in violation of the Digital Millennium Copyright Act, 17 U.S.C.
 2   § 1201 et seq.
 3
           7.     The Court has subject matter jurisdiction pursuant to 17 U.S.C. § 501 and 28
 4

 5   U.S.C. §§ 1331 and 1338 and supplemental jurisdiction pursuant to 28 U.S.C. § 1367.
 6
           8.     Upon information and belief, Defendant Zoetop does systematic business in
 7

 8   California and this District. Zoetop operates e-commerce websites and mobile
 9
     applications that market to consumers in California and this District, offer for sale
10
     products to consumers in California and this District, and enable consumers in California
11

12   and this District to enter into online transactions for a variety of products. Plaintiff is
13
     informed and believes and upon such information and belief alleges that this Court has
14

15   personal jurisdiction over Zoetop in that Zoetop regularly does or solicits business in
16
     California and this District; derives substantial revenue from goods used or services
17

18
     rendered in California and this District; expects or reasonably should expect its infringing

19   conduct to have consequences in California and this District; derives substantial revenue
20
     from interstate commerce; and committed unlawful acts outside of California that caused
21

22   injury to Plaintiff within California and this District.
23
           9.     In the alternative, the Court has personal jurisdiction over Defendant
24

25   pursuant to Fed. R. Civ. P. 4(k)(2).
26
           10.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400
27
     because Defendant committed unlawful acts of infringement in this District, Defendant’s
28



                                                    4                              Case No.

                       COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 5 of 35 Page ID #:5




 1
     unlawful conduct resulted in damage to Plaintiff in this District, and Defendant does
 2   business here and is subject to personal jurisdiction here.
 3
                                   FACTUAL BACKGROUND
 4

 5   I.    Plaintiff’s Original Designs
 6
           11.    Ms. Lyons is a popular independent artist and designer who makes a living
 7

 8   selling her original designs in the form of enamel pins, embroidered patches, and other
 9
     products. Ms. Lyons sells a variety of products featuring her original designs direct to
10
     consumers through her e-commerce website and online storefront, located at
11

12   www.saramlyons.myshopify.com, and through various authorized third-party websites
13
     and retailers. Known for irreverent interpretations of contemporary cultural symbols, Ms.
14

15   Lyons has a devoted base of fans and consumers.
16
           12.    Among Ms. Lyons’s most popular designs are Best Buds and Whatever
17

18
     Forever (collectively, the “Original Designs”), shown respectively below.

19

20

21

22

23

24

25

26
           13.    Since creating them in 2013, Ms. Lyons has used the Original Designs on
27
     various products, including enamel pins, apparel, and accessories, which she sells directly
28



                                                   5                              Case No.

                       COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 6 of 35 Page ID #:6




 1
     and through authorized licensees. Examples of original and licensed products featuring
 2   the Original Designs are shown below.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20         14.   Ms. Lyons has obtained federal copyright registrations for both Original
21
     Designs.
22

23         15.   On March 18, 2015, Ms. Lyons obtained federal copyright registration No.
24
     VA0001952541 for the Whatever Forever Original Design.
25

26
           16.   On February 2, 2016, Ms. Lyons obtained federal copyright registration No.

27   VA0002050205 for the Best Buds Original Design.
28



                                               6                              Case No.

                     COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 7 of 35 Page ID #:7




 1
           17.   Numerous forms of copyright management information—namely, Ms.
 2   Lyons’s signature, name, logo, website address, social media handle and copyright notice
 3
     featuring the “©” copyright symbol—are included on authorized copies of the Original
 4

 5   Designs and their packaging, as shown below. This information, which is created and
 6
     placed on authorized copies of the Original Designs and their packaging via a digital and
 7

 8   technological process involving computer software and printing machinery, serves to
 9
     identify Ms. Lyons as the author and copyright owner of the Original Designs.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                7                                Case No.

                      COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 8 of 35 Page ID #:8




 1

 2

 3

 4

 5

 6

 7

 8          18.   Ms. Lyons further conveys such copyright management information in
 9
     connection with the Original Designs on her website, social media accounts, and third-
10
     party websites.
11

12   II.     Zoetop Infringed Plaintiff’s Copyrights
13
            19.   Zoetop is a fast fashion retailer that advertises and sells apparel, accessories,
14

15   jewelry, and other products through its various brands, including SHEIN, ROMWE and
16
     EMMACLOTH. Zoetop sells SHEIN and ROMWE branded products directly to
17

18
     consumers through websites, mobile applications, and social media platforms.

19          20.   Zoetop’s SHEIN and ROMWE brands are two of the most popular and
20
     fastest growing brands in the online fast fashion market. Zoetop’s SHEIN and ROMWE
21

22   brands are known for their targeted advertising social media campaigns, consistently
23
     advertising products with steep discounts. Zoetop also advertises its promotional events
24

25
     throughout the United States, including in California and this District, on the SHEIN and
26
     ROMWE brand social media accounts, including Facebook and Instagram, located at
27

28



                                                   8                                 Case No.

                       COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 9 of 35 Page ID #:9




 1
     facebook.com/shein2019, facebook.com/Romwe.official/, instagram.com/sheinofficial,
 2   instagram.com/shein_us, and instagram.com/romwe_fun.
 3
           21.    Zoetop profits by flooding the market with cheap, infringing products with
 4

 5   little regard for the intellectual property rights of others. Numerous online blogs and
 6
     videos of consumers discuss the low quality of SHEIN and ROMWE goods. Zoetop has
 7

 8   been repeatedly sued for copyright infringement but continues to willfully infringe the
 9
     works of independent artists, presumably because it is far more profitable to do so than to
10
     comply with the law, e.g., by creating or licensing original works. Already banned in
11

12   India, Zoetop has been repeatedly accused of operating sweatshops and engaging in
13
     unsafe and unfair business practices.
14

15         22.    Without Ms. Lyons’s authorization, Zoetop created, manufactured, caused to
16
     be manufactured, imported, marketed, distributed, and/or sold at least thirteen different
17

18
     products featuring designs that are strikingly similar to the Original Designs (the

19   “Infringing Products”).
20
           23.    Below is a side-by-side comparison of the Original Designs and the
21

22   Infringing Products. The below comparison makes immediately apparent that the
23
     elements, compositions, arrangements, layouts, renderings, designs, and appearances of
24

25   the Infringing Products are strikingly similar (if not identical) to the Original Designs.
26
     Additional examples of the Infringing Products are attached as Exhibit A.
27

28



                                                 9                                Case No.

                      COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 10 of 35 Page ID #:10




 1
                 Original Designs                      Infringing Products
 2                                                    Heart Puzzle Brooch Set
 3                                                    SKU: brooch171122305
 4

 5

 6

 7

 8

 9

10

11

12
                                               White Lapel Hand Smoking Print Blouse
                                                      SKU: blouse140325003
13

14

15

16

17

18

19                                               Heart Pendant Chain Necklace 2Pcs
                                                    SKU: necklacenc180313301
20

21

22

23

24

25

26

27

28



                                          10                             Case No.

                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 11 of 35 Page ID #:11




 1
                                                    2pcs Heart Charm Necklace
                                                    SKU: swneck18200324408
 2

 3

 4

 5

 6

 7

 8
                                                   Hand Shaped Brooch Set 2pcs
 9
                                                     SKU: brooch190116834
10

11

12

13

14

15
                                                 Gesture & Girl Design Brooch Set
16
                                                     SKU: brooch180313307
17

18

19

20

21

22

23

24

25

26

27

28



                                          11                            Case No.

                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 12 of 35 Page ID #:12




 1
                                                      Hand Pendant Keychain
                                                     SKU: keychain190327602
 2

 3

 4

 5

 6

 7

 8
                                                  Color Block Gesture Print T-shirt
                                                        SKU: tee161027002
 9

10

11

12

13

14

15

16
                                               Color Block Gesture Print Dip Hem Tee
17                                                      SKU: tee160905002
18

19

20

21

22

23

24

25

26

27

28



                                          12                              Case No.

                  COMPLAINT AND DEMAND FOR JURY TRIAL
       Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 13 of 35 Page ID #:13




 1
                                                  White Gesture Print Slit Side High Low
                                                                 T-shirt
 2                                                        SKU: tee160817103
 3

 4

 5

 6

 7

 8

 9
                                                          1pc Hand Brooch
10
                                                      SKU: rwbrooch18200803881
11

12

13

14

15

16                                                 Cartoon Pattern Zipper Around Purse
                                                          SKU: bag181008643
17

18

19

20

21

22

23

24
          24.   Zoetop’s infringement of the Original Designs has been willful. Zoetop
25
     never attempted to contact Ms. Lyons to inquire about properly licensing her work.
26

27   Instead, Zoetop simply raided Ms. Lyons’s intellectual property to create multiple
28
     Infringing Products. Upon information and belief, Zoetop knows it is sourcing cheap
                                             13                              Case No.

                     COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 14 of 35 Page ID #:14




 1
     products from suppliers who regularly deal in infringing products but continues to do so
 2   without implementing any reasonable checks to prevent the continued flood of infringing
 3
     goods into the United States and this District.
 4

 5         25.    Upon information and belief, Zoetop knowingly distributed infringing copies
 6
     of the Original Designs and infringing products with Ms. Lyons’s copyright management
 7

 8   information removed therefrom. Without Ms. Lyons’s authorization, Zoetop knowingly
 9
     distributed the Infringing Products, which feature copies of the Original Designs that are
10
     missing the copyright management information placed on authorized copies of the
11

12   Original Designs and their packaging. In sourcing the Infringing Products from
13
     disreputable suppliers, Zoetop either knew that the cheap products it was sourcing were
14

15   infringing or was at least reckless as to sourcing such clearly infringing products from its
16
     suppliers. Upon information and belief, Zoetop knowingly traded in such Infringing
17

18
     Products from which Ms. Lyons’s copyright management information had been removed.

19         26.    Zoetop also provided several types of false copyright management
20
     information in connection with its distribution of the Infringing Products. Namely,
21

22   Zoetop affixed the “SHEIN” name, logo, website address, Instagram social media handle,
23
     and a QR code that links to SHEIN’s Instagram account, to the packaging of the
24

25   Infringing Products, as shown below. Such information serves to misidentify Zoetop, via
26
     its trade name SHEIN, as the author and/or copyright owner of the Original Designs.
27

28



                                                  14                               Case No.

                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 15 of 35 Page ID #:15




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                          15                            Case No.

                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 16 of 35 Page ID #:16




 1
           27.    Zoetop also affixed the “#ROMWEoriginals” social media hashtag on the
 2   listings of Infringing Products displayed and offered for sale on the ROMWE website, as
 3
     shown below. Such information directly serves to misidentify Zoetop, via its trade name
 4

 5   ROMWE, as the author and/or copyright owner of the Original Designs.
 6

 7

 8

 9

10

11

12

13

14

15

16         28.    Upon information and belief, Zoetop knew that the copyright management
17
     information that it affixed to copies of the Original Designs was false because Zoetop
18

19
     knew that Ms. Lyons, and not Zoetop, was the true author and copyright owner of the

20   Original Designs.
21
           29.    Upon information and belief, Zoetop provided false copyright management
22

23   information in connection with copies of the Original Designs for the purpose of giving
24
     consumers the impression that Zoetop was the author and copyright owner of the Original
25

26
     Designs. Zoetop intended that by doing so, it would facilitate the sale of the Infringing
27
     Products and conceal the fact that it was infringing the Original Designs.
28



                                                 16                               Case No.

                      COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 17 of 35 Page ID #:17




 1
            30.      Ms. Lyons has been forced to file this action in order to protect her rights
 2   and livelihood.
 3
                                    FIRST CLAIM FOR RELIEF
 4
                      COPYRIGHT INFRINGEMENT - 17 U.S.C. § 501, et seq.
 5

 6
            31.      Plaintiff repeats and realleges each and every allegation set forth in
 7

 8
     paragraphs 1 through 30 above and incorporates them herein by reference.

 9          32.      Plaintiff has complied in all respects with the copyright laws of the United
10
     States, 17 U.S.C. § 101 et seq., and has secured the exclusive rights and privileges in and
11

12   to the copyrights in the Original Designs.
13
            33.      Defendant had access to Plaintiff’s Original Designs, including, without
14

15   limitation, through (a) viewing the Original Designs on Plaintiff’s website or social
16
     media; (b) viewing the Original Designs on an authorized third-party retailer’s website or
17
     social media; and/or (c) purchasing products featuring the Original Designs from Plaintiff
18

19   or an authorized third-party retailer.
20
            34.      Defendant copied, reproduced, distributed, adapted, and/or publicly
21

22   displayed elements of the Original Designs without the consent, permission, or authority
23
     of Plaintiff.
24

25
            35.      Defendant’s conduct constitutes infringement of Plaintiff’s copyrights and

26   exclusive rights in violation of 17 U.S.C. §§ 106 and 501.
27

28



                                                   17                               Case No.

                         COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 18 of 35 Page ID #:18




 1
            36.   Defendant’s acts of infringement have been willful, intentional, purposeful,
 2   and/or in reckless disregard of and with indifference to Plaintiff’s rights.
 3
            37.   Plaintiff is entitled to actual damages and Defendant’s profits attributable to
 4

 5   the infringement both in the United States and around the world, pursuant to 17 U.S.C. §
 6
     504.
 7

 8          38.   Alternatively, Plaintiff is entitled to one award of statutory damages for each
 9
     Original Design, pursuant to 17 U.S.C. § 504.
10
            39.   Plaintiff is entitled to an order enjoining and restraining Defendant, during
11

12   the pendency of this action and permanently thereafter, from manufacturing, distributing,
13
     importing, exporting, marketing, displaying, offering for sale, or selling the Infringing
14

15   Products or any other products which bear substantially similar copies of Plaintiff’s
16
     copyrighted Original Designs.
17

18
            40.   Plaintiff has no adequate remedy at law.

19                       SECOND CLAIM FOR RELIEF
20           DISTRIBUTION OF INFRINGING GOODS WITH COPYRIGHT
             MANAGEMENT INFORMATION REMOVED - 17 U.S.C. § 1202(b)
21

22          41.   Plaintiff repeats and realleges each and every allegation set forth in
23
     paragraphs 1 through 40 above and incorporates them herein by reference.
24

25          42.   The Original Designs include conspicuous copyright management
26
     information, which is conveyed in connection with the Original Designs and protected
27
     under 17 U.S.C. § 1202(b).
28



                                                  18                                Case No.

                       COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 19 of 35 Page ID #:19




 1
           43.    Plaintiff further conveys such copyright management information in
 2   connection with the Original Designs on her website, social media accounts, and third-
 3
     party websites.
 4

 5         44.    Defendant knowingly distributed the Infringing Products, which feature
 6
     copies of the Original Designs that are missing the copyright management information
 7

 8   placed on authorized copies of the Original Designs and their packaging.
 9
           45.    Upon information and belief, Defendant knowingly sourced, sold, and
10
     distributed infringing products featuring copies of the Original Designs that are missing
11

12   the copyright management information placed on authorized copies of the Original
13
     Designs and their packaging.
14

15         46.    Upon information and belief, Defendant knowingly sold infringing products
16
     featuring copies of the Original Designs from which copyright management information
17

18
     had been intentionally removed.

19         47.    Upon information and belief, Defendant knowingly distributed and imported
20
     for distribution unauthorized copies of the Original Designs from which copyright
21

22   management information had been intentionally removed.
23
           48.    Defendant distributed the Infringing Products with the knowledge that doing
24

25   so would induce, enable, facilitate, or conceal an infringement of Plaintiff’s rights under
26
     the Copyright Act, 17 U.S.C. § 101 et seq.
27

28



                                                  19                              Case No.

                       COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 20 of 35 Page ID #:20




 1
            49.   Defendant engaged in these activities without the consent or authorization of
 2   Plaintiff.
 3
            50.   Plaintiff has been injured as a result of Defendant’s multiple violations of 17
 4

 5   U.S.C. § 1202(b) and is entitled to injunctive relief, impounding of the Infringing
 6
     Products, damages, costs, and attorney’s fees. Pursuant to 17 U.S.C. § 1203(c)(3),
 7

 8   Plaintiff may also elect to recover statutory damages of up to $25,000 for each violation
 9
     of 17 U.S.C. § 1202(b).
10
                                 THIRD CLAIM FOR RELIEF
11
       FALSE COPYRIGHT MANAGEMENT INFORMATION - 17 U.S.C. § 1202(a)
12

13
            51.   Plaintiff repeats and realleges each and every allegation set forth in
14

15   paragraphs 1 through 50 above and incorporates them herein by reference.
16
            52.   Upon information and belief, Defendant intentionally and knowingly
17
     provided false copyright management information in connection with the Infringing
18

19   Products. Specifically, Defendant affixed the “SHEIN” name, logo, website, and
20
     Instagram social media handle as well as a QR code for Defendant’s SHEIN Instagram
21

22   account to the packaging of the Infringing Products.
23
            53.   Upon information and belief, Defendant intentionally and knowingly
24

25
     imported for distribution and distributed false copyright management information in

26   connection with the Infringing Products.
27

28



                                                 20                                Case No.

                      COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 21 of 35 Page ID #:21




 1
            54.   Upon information and belief, Defendant knew that the copyright
 2   management information it conveyed in connection with the Infringing Products was
 3
     false because Defendant knew that Plaintiff, and not Defendant, was the true author and
 4

 5   copyright owner of the Original Designs.
 6
            55.   Upon information and belief, Defendant knowingly provided such false
 7

 8   copyright management information and distributed and imported such false copyright
 9
     management information in connection with the Infringing Products with the intent to
10
     induce, enable, facilitate, or conceal an infringement of Plaintiff’s rights under the
11

12   Copyright Act.
13
            56.   Defendant engaged in these activities without the consent or authorization of
14

15   Plaintiff.
16
            57.   Plaintiff has been injured as a result of Defendant’s multiple violations of 17
17

18
     U.S.C. § 1202(a) and is entitled to injunctive relief, impounding of the Infringing

19   Products, damages, costs, and attorney’s fees.       Plaintiff may also elect to recover
20
     statutory damages pursuant to 17 U.S.C. § 1203(c)(3) of up to $25,000 for each violation
21

22   of 17 U.S.C. § 1202(a).
23
            WHEREFORE, Plaintiff demands judgment as follows:
24

25          1.    For an order permanently restraining and enjoining Defendant from copying,
26
     reproducing, distribution, adapting, and/or publicly displaying the Original Designs or
27
     any elements thereof;
28



                                                 21                                Case No.

                      COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 22 of 35 Page ID #:22




 1
             2.   For an order requiring the destruction of all of Defendant’s infringing
 2   products, including the Infringing Products, and all marketing, advertising, or
 3
     promotional materials depicting Defendant’s infringing products;
 4

 5           3.   For an award of Plaintiff’s actual damages in connection with Defendant’s
 6
     willful copyright infringement;
 7

 8           4.   For an award of all of Defendant’s disgorged worldwide profits attributable
 9
     to Defendant’s copyright infringement;
10
             5.   For an award of statutory damages for each Original Design under the
11

12   Copyright Act, 17 U.S.C. § 504(c), as well as attorney’s fees and costs under the
13
     Copyright Act, 17 U.S.C. § 505;
14

15           6.   For an award of $25,000 per violation of 17 U.S.C. § 1202(a), an order
16
     requiring the impounding of all existing copies of the Infringing Products under 17
17

18
     U.S.C. § 1203, and an award of Plaintiff’s costs and attorney’s fees under 17 U.S.C. §

19   1203;
20
             7.   For an award of $25,000 per violation of 17 U.S.C. § 1202(b), an order
21

22   requiring the impounding of all existing copies of the Infringing Products under 17
23
     U.S.C. § 1203, and an award of Plaintiff’s costs and attorney’s fees under 17 U.S.C. §
24

25   1203;
26
             8.   For reasonable attorney’s fees and costs of suit incurred herein; and
27
             9.   For interest, including prejudgment interest, on the foregoing sums; and
28



                                                 22                                Case No.

                      COMPLAINT AND DEMAND FOR JURY TRIAL
       Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 23 of 35 Page ID #:23




 1
           10.     For such other and further legal and equitable relief as the Court deems just
 2   and proper.
 3
     Dated:      September 9, 2021                    Respectfully Submitted,
 4

 5                                                    BYRON RAPHAEL LLP
 6
                                                      By: /s/ Jordan Raphael
 7                                                    Jordan Raphael
 8
                                                      KUSHNIRSKY GERBER PLLC
 9
                                                      Andrew Gerber
10

11
                                                      Attorneys for Plaintiff Sara M. Lyons
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                 23                                 Case No.

                        COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 24 of 35 Page ID #:24




 1
                                    DEMAND FOR JURY TRIAL
 2          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury
 3
     of all issues so triable in this action.
 4

 5   Dated:    September 9, 2021                      BYRON RAPHAEL LLP
 6
                                                      By: /s/ Jordan Raphael
 7                                                    Jordan Raphael
 8
                                                      KUSHNIRSKY GERBER PLLC
 9
                                                      Andrew Gerber
10

11                                                    Attorneys for Plaintiff Sara M. Lyons
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                 24                                 Case No.

                        COMPLAINT AND DEMAND FOR JURY TRIAL
Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 25 of 35 Page ID #:25




                             EXHIBIT A
   Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 26 of 35 Page ID #:26




Shein.com Listing for Heart Puzzle Brooch Set:




Romwe.com Listing for Heart Puzzle Brooch Set:




                                                 2
   Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 27 of 35 Page ID #:27




Shein.com Listing for Hand Shaped Brooch Set 2pcs:




Romwe.com Listing for Hand Shaped Brooch Set 2pcs:




                                            3
   Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 28 of 35 Page ID #:28




Shein.com Listing for Gesture & Girl Design Brooch Set:




Romwe.com Listing for Gesture & Girl Design Brooch Set:




                                             4
   Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 29 of 35 Page ID #:29




Shein.com Listing for Hand Pendant Keychain:




Romwe.com Listing for Hand Pendant Keychain:




                                               5
   Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 30 of 35 Page ID #:30




Shein.com Listing for White Gesture Print Slit Side High Low T-shirt:




Shein.com Listing for Color Block Gesture Print T-shirt:




                                               6
   Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 31 of 35 Page ID #:31




Shein.com Listing for White Lapel Hand Smoking Print Blouse:




Shein.com Listing for Color Block Gesture Print Dip Hem Tee:




                                             7
   Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 32 of 35 Page ID #:32




Shein.com Listing for 2pcs Heart Charm Necklace:




Romwe.com Listing for 2pcs Heart Charm Necklace:




                                             8
   Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 33 of 35 Page ID #:33




Shein.com Listing for Cartoon Pattern Zipper Around Purse:




Romwe.com Listing for Cartoon Pattern Zipper Around Purse:




                                              9
   Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 34 of 35 Page ID #:34




Shein.com Listing for Heart Pendant Chain Necklace 2Pcs:




Romwe.com Listing for Heart Pendant Chain Necklace 2Pcs:




                                            10
   Case 8:21-cv-01477 Document 1 Filed 09/09/21 Page 35 of 35 Page ID #:35




Romwe.com Listing for 1pc Hand Brooch:




                                         11
